—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about December 17, 1998, which denied plaintiffs motion for a default judgment, vacated defendant’s default and deemed defendant’s answer timely served, unanimously affirmed, with costs.
*21Defendant’s delay in answering was brief and defendant’s excuse for the default was reasonable (see, Elgart v Raleigh Hotel Corp., 115 AD2d 165, 166). In addition, defendant’s verified answer, served upon and rejected by plaintiff as untimely, and thereafter submitted in opposition to plaintiff’s motion for a default judgment, sets forth denials and asserts affirmative defenses sufficient to establish the existence of a meritorious defense (see, supra; Elliot v James, 97 AD2d 428, 429). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.